MacIntyre, J.
1. “Where a suit was brought in a certain county, against the county and an individual residing in a different county, as alleged joint tort-feasors, and was dismissed as to the county because it did not state a cause of action, and was dismissed as to the individual because in the absence of the county as a codefendant the court had no jurisdiction of the individual defendant, each such dismissal being involuntary in respect to the plaintiff, the provisions of section 4381 of the Civil Code of 1910 [Code of 1933, § 3-808], as properly construed, would permit the plaintiff to renew the action against the individual defendant within six months from the dismissal as to such defendant, notwithstanding the action would be otherwise barred by the statute of limitations. The law as contained in this section must be construed in conformity with the specific legislative enactments from which it was taken; and when thus interpreted it applies to involuntary as well as voluntary dismissals, where the merits are not adjudicated.” Clark v. Newsome, 180 Ga. 97 (178 S. E. 386).
2. Under the foregoing answer of the Supreme Court to a question certified by this court, the trial judge erred in sustaining a demurrer attacking the petition upon the ground that the present action was barred by the statute of limitations.

Judgment reversed.


Broyles, C. J., and Guerry, J., concur.